Citation Nr: 0733075	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
spondylolisthesis with spondylolysis of L5 and S1.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from December 1965 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  In January 2004 the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO; a transcript of that hearing is of record.  
This case was most recently before the Board in June 2006 
when it was remanded to the RO for further development.  The 
requested actions have been completed.


FINDINGS OF FACT

1.  A July 1972 Board decision denied service connection for 
spondylolisthesis with spondylolysis of L5 and S1.

2.  The evidence received since the July 1972 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's back claim.


CONCLUSIONS OF LAW

1.  The July 1972 Board decision denying service connection 
for spondylolisthesis with spondylolysis of L5 and S1 is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the July 1972 Board decision is 
not new and material, and the veteran's claim of service 
connection for spondylolisthesis with spondylolysis of L5 and 
S1 is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in May 2002, January 2003, and 
September 2006, the veteran was informed of the evidence and 
information necessary to substantiate the claim, the 
information required to enable VA to obtain evidence in 
support of the claim, the assistance that VA would provide to 
obtain evidence and information in support of the claim, and 
the evidence that should be submitted if there was no desire 
for VA to obtain such evidence.  The VCAA letters informed 
the veteran that he should submit any medical evidence 
pertinent to the claim.  The Board notes that the September 
2006 letter contains the information required by Kent V. 
Nicholson, 20 Vet. App. 1 (2006).

Although complete VCAA notice was not provided to the 
appellant prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see July 2007 supplemental 
statement of the case).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.  The veteran has been provided with the notice 
regarding effective dates of awards.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Duty to assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  As for 
other records, VA has made efforts to assist the veteran in 
the development of his claim.  In a letter dated in September 
2006 the RO informed the veteran that the attempts to obtain 
private treatment records from Drs. Ferrell, Dunn, McNair, 
Reiman, and Love had been unsuccessful (in that requests for 
the records had been returned and marked as undeliverable) 
and requested that the veteran provide current addresses for 
those health care providers.  The letter noted that a record 
from Dr. Bryne had been received, but was a duplicate of a 
report already of record.  The veteran was also informed that 
a response from Dr. Faison indicated that that office no 
longer had any of the veteran's medical records.  The veteran 
has not supplied any additional information to assist VA in 
attempting to obtain these records.

The veteran has not identified any additional pertinent, 
obtainable evidence that remains outstanding.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  Accordingly, the 
Board will address the merits of the claim.


Legal criteria

The veteran's claim of entitlement to service connection for 
spondylolisthesis with spondylolysis of L5 and S1 was denied 
by a July 1972 Board decision.  The July 1972 Board decision 
is final, and the claim may only be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  Hodge, 155 F.3d at 
1363.

There has been a regulatory change with respect to the 
definition of new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
The veteran filed the claim prior to this date (May 2001).  
Thus, the earlier version of the law remains applicable in 
this case.

At the time of the July 1972 Board decision, the evidence 
consisted of service medical records, a March 1972 VA 
examination, and statements from the veteran.

The basis of the Board's 1972 denial was that the Board's 
determination that the veteran's low back disability had 
existed prior to active service and that the inservice 
diagnosis represented a continuation or recurrence of the 
preservice symptoms and there had been no acquired back 
disability in service.  

The evidence submitted subsequent to July 1972 consists 
primarily of records reflecting that the veteran has been 
treated for low back disability.  Statements and Board 
hearing testimony, in which the veteran testified that he 
fell and injured his back while in basic training in service, 
have also been associated with the claims file.  The 
additional evidence submitted since the July 1972 Board 
decision, while continuing to document low back disability, 
is not material, in that it does not bear directly and 
substantially upon the specific matter under consideration, 
i.e., it does not show that the veteran's low back disability 
was incurred in or aggravated by his military service.  In 
fact, other than the veteran's own statements and hearing 
testimony, the evidence submitted since the July 1972 Board 
decision does not discuss or show any relationship between 
the veteran's low back disability and his military service.

In short, the evidence submitted since July 1972, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's low back claim.  
Accordingly, the claim to reopen is denied.

The Board has also considered the veteran's statements and 
Board hearing testimony.  However, it does not appear that 
the veteran is medically trained to offer any opinion as to 
causation.  Espiritu v. Derwinksi, 2 Vet. App. 492, 494- 495 
(1992) (laypersons may be competent to provide an eyewitness 
account of a veteran's visible symptoms, but they are not 
capable of offering opinions as to medical matters).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of service 
connection for spondylolisthesis with spondylolysis of L5 and 
S1 is denied.




____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


